           Case 2:21-cv-00038-JM Document 8 Filed 05/04/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

RICHARD ALAN DAVIS                                                                   PLAINTIFF
ADC #89568

V.                                 No. 2:21-CV-00038-JM-JTR

TIANTHA A. WESTBROOK, Sergeant,
East Arkansas Regional Unit, ADC                                                  DEFENDANT

                                            JUDGMENT

       Consistent with the Order on this day, this case is dismissed without prejudice. All relief

sought is denied, and the case is closed.

       Dated this 4th day of May, 2021.



                                                    ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
